A. LEON HIGGINBOTHAM, Jr., Circuit Judge,
dissenting.
This Title VII and 42 U.S.C. § 1983 case presents a challenge to the hiring practices of the Newark police department which is related to the issues we faced in the companion case of Bronze Shields, Inc. v. New Jersey Department of Civil Service, 667 F.2d 1074 (3d Cir. 1981). In the present action, plaintiffs Olivia Howard and Lynette Crawford claim that the Police Officer Physical Performance Test (POPPT) administered to candidates who successfully pass the written civil service examination discriminates against female candidates. Neither Howard nor Crawford passed the written examinations and, therefore, they were not permitted to take the physical agility test. Because I disagree with the majority’s conclusion in Bronze Shields, I dissent from their holding that the plaintiffs are without standing to challenge the physical agility test.
I.
Olivia Howard and Lynette Crawford are black female applicants for the entry level position of police officer in Newark. In July 1976, the plaintiffs filed charges with the Equal Employment Opportunity Commission (EEOC) alleging both race and sex discrimination. When they filed charges with the EEOC, Howard and Crawford were plaintiffs in Bronze Shields and agreed by stipulation to have their race claims considered exclusively in the context of the Bronze Shields litigation. Thus, this action is limited to a claim of sexual bias with respect to the physical performance portion of 'the hiring process. Plaintiffs do not contend that the written examination was in any way tainted by sexual bias.
In its Stipulated Order of Dismissal in Part, the district court permitted the race *1104claims and the plaintiffs’ class certification issue to be considered in the context of the Bronze Shields litigation. On February 23, 1979, the district court refused to certify a class in Bronze Shields on the ground that the plaintiffs, including Howard and Crawford, did not have valid Title VII claims because their EEOC charges were not filed on time. In an August 22, 1979 Order in the present case, the district court dismissed the plaintiffs’ suit because “plaintiffs’ Title VII claims are barred by plaintiffs’ failure to file timely E.E.O.C. charges.... There is no evidence of intentional discrimination against women with respect to the written open competitive examination ... [and] since plaintiffs [have] failed to pass the written examination, and therefore [are not] eligible to take and [have] not taken the physical performance test, they lack standing to challenge the physical performance test .... ” App. at A129.
II.
The lower court’s decision on standing is correct as to the Title VII claims only if the EEOC charges were in fact filed out of time. I have dissented to the majority’s decision in Bronze Shields affirming the district court’s opinion as to the untimeliness of the Title VII filing. Because I believe that the EEOC charges were timely filed in Bronze Shields, I have concluded that Howard and Crawford were improperly denied class representative status and that they do have standing to challenge the physical performance test. Furthermore, since they have alleged that the POPPT was intended to discriminate against women, I have concluded that class certification was improperly denied under § 1983.
The standing requirement under article III of the United States Constitution is satisfied when plaintiffs have alleged a personal stake in the outcome of the controversy, injury in fact, and a causal connection between the actions of the defendants and the injury of the plaintiffs. Duke Power Co. v. Carolina Env. Study Group, 438 U.S. 59, 72, 98 S.Ct. 2620, 2630, 57 L.Ed.2d 595 (1978); Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663 (1962). There is little question that the Howard plaintiffs have a personal stake in the controversy and would present the court with “concrete adverseness.” 369 U.S. at 204, 82 S.Ct. at 703. Likewise, there is no disagreement over whether the plaintiffs have suffered an injury in fact. The majority finds that the plaintiffs “suffered a distinct and palpable injury when defendants deprived them of employment.” At 1101. Yet, the majority concludes that the plaintiffs lack standing to remedy their injury “because they failed the initial written examination, not because they failed the physical agility test.” Id.
I write only to note that it is the majority’s opinion in Bronze Shields which deprives the plaintiffs of Title VII standing in this case. If the EEOC filings had been held to be timely, then Newark could not shield from scrutiny an allegedly discriminatory second step in the hiring process by an initial act of discrimination. As to the § 1983 claim, the plaintiffs do have standing to represent the class of women applicants who have passed the written exam but failed the POPPT even though they have not passed the first hurdle themselves. Falcon v. General Telephone Co., 626 F.2d 369 (5th Cir. 1980). I therefore dissent from the majority’s affirmance of the district court’s refusal to certify a class under § 1983 consisting of all women who passed the written exam but failed the POPPT.